

114 S692 IS: To designate the facility of the United States Postal Service located at 442 East 167th Street in Bronx, New York, as the “Herman Badillo Post Office Building”.
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 692IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 442 East 167th Street in
			 Bronx, New York, as the Herman Badillo Post Office Building.1.Herman Badillo Post Office
 Building(a)DesignationThe facility of the United States Postal Service located at 442 East 167th Street in Bronx, New York, shall be known and designated as the Herman Badillo Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Herman Badillo Post Office Building.